Citation Nr: 0812021	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-06 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel









INTRODUCTION

The veteran served on active military duty from October 1981 
to September 1984.  In addition, he had approximately 
13 years and 7 months of prior active service.  

In December 2003, the Board of Veterans' Appeals (Board) 
granted service connection for sleep apnea, secondary to the 
service-connected sinusitis based on aggravation.  In 
February 2004, the Department of Veterans Affairs Regional 
Office (RO) in St. Petersburg, Florida effectuated the 
Board's decision.  In so doing, the RO assigned a 
noncompensable evaluation for sleep apnea, effective from 
July 5, 2001.  Following receipt of notification of that 
determination, the veteran perfected a timely appeal with 
respect to the noncompensable rating initially assigned to 
his service-connected sleep apnea.  


FINDING OF FACT

The veteran's sleep apnea has consistently required the use 
of a nasal continuous positive airway pressure (CPAP) mask.  
At no time during the current appeal, however, has this 
disorder resulted in chronic respiratory failure, carbon 
dioxide retention, or cor pulmonale or required a 
tracheostomy.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected sleep apnea have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.310, 4.97, 
Diagnostic Code 6847 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the February 2004 grant of service connection for sleep 
apnea, the veteran perfected a timely appeal of the initially 
assigned noncompensable rating for this service-connected 
disability.  Consequently, no section 5103(a) notice is 
required for the veteran's increased (compensable) rating 
claim.  As section 5103(a) no longer applies to the veteran's 
appeal-e.g., his increased (compensable) rating claim-the 
additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the February 
2004 notification of the rating decision dated earlier that 
month, a March 2005 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued in October 
2007 and December 2007] that contain notice of VA's rating 
communication, his appellate rights, a summary of relevant 
evidence, citations to applicable law (diagnostic code), and 
a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased (compensable) rating issue on appeal.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded a pertinent examination.  There 
is no suggestion on the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the veteran's increased 
(compensable) rating claim is required.  

Analysis

In December 2003, the Board granted service connection for 
sleep apnea, as secondary to the service-connected sinusitis, 
on the basis of aggravation.  In February 2004, the RO 
effectuated the Board's decision.  In so doing, the RO 
granted service connection for sleep apnea associated with 
sinusitis and assigned a noncompensable evaluation, effective 
from July 5, 2001.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, sleep apnea 
which is asymptomatic but manifested by documented sleep 
disorder breathing will result in the assignment of a 
noncompensable evaluation.  The next higher evaluation of 
30 percent requires evidence of persistent day-time 
hypersomnolence.  A 50 percent rating will be awarded with 
evidence of the need for a breathing assistance device such 
as a continuous airway pressure (CPAP) machine.  A 
100 percent evaluation requires evidence of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or the need for a tracheostomy.  38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2007).  

Throughout the appeal in the present case, the veteran has 
asserted that his service-connected sleep apnea is more 
severe than the current noncompensable rating reflects.  In 
particular, he maintains that, as a result of this disorder, 
he is unable to sleep, experiences limited relief of 
pertinent symptoms, and has had trouble adjusting to the 
prescribed CPAP mask.  

According to the relevant medical evidence of record, mild 
obstructive sleep apnea was first shown by a December 1999 
sleep study.  In August 2000, the veteran began using a CPAP 
mask.  Despite use of this device, he reported continued 
decreased daytime somnolence in November 2000.  

At a VA respiratory examination conducted in February 2001, 
the examiner determined that, while the veteran clearly had 
obstructive sleep apnea, he exhibited no signs or symptoms of 
sinusitis.  Subsequent medical records, however, indicate 
that the veteran's sinusitis had worsened.  In particular, 
medication that the veteran had been prescribed for his 
chronic sinusitis gave him only intermittent relief, and he 
continued to experience problems with upper airway 
obstruction, including difficulty breathing.  In June 2001, a 
treating VA physician expressed his opinion that "it is as 
likely as not that the chronic sinusitis, if not the total 
cause, contributes significantly to . . . [the veteran's] 
obstructive sleep apnea."  

In August 2002, the veteran underwent an 
uvulopalatopharyngoplasty and a tonsillectomy.  Although he 
thereafter continued to experience some problems with his 
CPAP mask, he adjusted to this device.  He has described 
continued daytime somnolence.  

As the Board has previously discussed in this decision, the 
grant of service connection for the veteran's sleep apnea was 
based upon aggravation of that disorder by his 
service-connected sinusitis.  The amount of compensation 
awarded for his now service-connected sleep apnea must, 
therefore, be computed by deducting the baseline level of 
severity of this disability (as well as any increase in 
severity due to the natural progress of the disability) from 
the current level of severity of the disorder.  The baseline 
level of severity of the veteran's sleep apnea is determined 
through medical evidence created before the onset of the 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the sleep apnea.  38 C.F.R. § 3.310(b) (2007).  

A May 2007 addendum to an April 2007 VA examination reflects 
that the veteran would still need a CPAP regardless of the 
effects the sinusitis has on his sleep apnea.  It is clear 
from the clinical evidence that the baseline level of 
severity of the veteran's sleep apnea (prior to its 
aggravation by the service-connected sinusitis) supports a 
50 percent rating.  However, at no time has his sleep apnea 
resulted in chronic respiratory failure, carbon dioxide 
retention, or cor pulmonale or required a tracheostomy.  The 
criteria for a rating in excess of a 50 percent rating for 
sleep apnea are not met.  38 C.F.R. § 4.97, Diagnostic 
Code 6847.  

The Board is sympathetic to the veteran's concerns that, 
despite his continuous use of a CPAP mask since August 2000, 
his service-connected sleep apnea remains evaluated as 
noncompensably disabling.  Significantly, however, the Board 
is bound by the regulations, which specifically state that, 
when a grant of service connection for one disability is 
based upon aggravation of that disability by a second (and 
service-connected) disorder, the amount of compensation 
awarded for the newly service-connected disability must be 
computed by deducting the baseline level of severity of the 
disability (as well as any increase in severity due to the 
natural progress of the disability) from the current level of 
severity of the disability.  38 C.F.R. § 3.310(b).  In the 
present case, the baseline and current levels of severity of 
the veteran's now service-connected sleep apnea is 
50 percent.  Subtracting the 50 percent baseline rating from 
the 50 percent current evaluation mandates a noncompensable 
evaluation for this disability.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, at no time during the current appeal has the 
veteran's service-connected sleep apnea required 
hospitalization or resulted in marked interference with 
employment.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected sleep apnea has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected sleep apnea for 
any time during the current appeal.  


ORDER

An initial compensable rating for sleep apnea is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


